 WESTPOINT TRANSPORT, INC.Westpoint Transport,Inc.andInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Local No. 551,Independent.Case 19-CA-7457January 16, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn June 5, 1975, Administrative Law Judge Rus-sellL. Stevens issued the attached Decision in thisproceeding. Thereafter, the Respondent, the Charg-ing Party, and the General Counsel filed exceptionsand supporting briefs. Respondent also filed a briefin response to the exceptions of the Charging Partyand the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order I as modified herein.We agree, and so find, that the Respondent unlaw-fully diluted earnings and transferred work out of theunit on September 1 I and November 7 in retaliationagainstWoods and his fellow unit employees fortheir union activity. Our Order remedies their loss ofwages and benefits because of this unfair labor prac-tice.It does not follow that this finding proves that Re-spondent sold its truck in January 1975, thereby re-quiring the layoff of an employee, here Woods, forunlawful reasons. Respondent sold its truck to takeadvantage of an unusual opportunity to earn $6,500in profit on the sale of the truck to a desperate cus-tomer. This was feasible because business was slowand there was no need for four trucks. Given thissituation one of the drivers had to be laid off. NoiThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge, It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat resolutions are incorrectStandard Dry Wall Products, Inc.,91 NLRB544 (1950), enfd. 188 F_2d 362 (C.A 3, 1951). We have carefully examinedthe record and find no basis for reversing his findings.The General Counsel and the Charging Party except to the lack of amake-whole provision in the recommended Order The Administrative LawJudge found, and we agree, that Respondent violated Sec. 8(a)(3) of the Actby transferring work out of the bargaining unit and reducing the work of thebargaining unit employees. A make-whole order is the normal remedy forsuch conduct, and therefore we find merit in these exceptions. We shallmodify the Order accordingly.345seniority system was in effect and Respondent there-fore could have laid off whomever it desired. Instead,however, it laid off the employee who had the leastservice with it or any of its companion companies,i.e.,Woods. Further, Respondent offered work toWoods on several occasions after his layoff. On twooccasions he accepted work, but on other occasionshe turned down jobs. As the Administrative LawJudge found, there is simply no evidence to showthatRespondent acted for unlawful reasons.Wetherefore conclude that the layoff of Woods was notdiscriminatorily motivated.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, West-pointTransport, Inc., Boise, Idaho, its officers,agents, successors, and assigns, shall take the actionset forth in the said Order, as so modified:1.Insert the following as paragraphs 2(c) and 2(d)and reletter the subsequent subparagraphs accord-ingly:"(c)Make whole employees Foreman, King, andWoods, whose work Respondent discriminatorily re-duced, for any loss of earnings, including interest at 6percent per annum, they may have sustained as aresult of the discrimination Respondent practicedagainst them."(d) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to determine the amounts ofbackpay due under the terms of this Order."2.Substitute the attached notice for that of theAdministrative Law Judge.MEMBER JENKINS, dissenting in part:I am puzzled by the majority's failure to find thatemployee Woods was laid off in violation of Section8(a)(3) of the Act. I agree with my colleagues thatRespondent violated Section 8(a)(3) when on Sep-tember 11, 1974, it transferred Lamb into the Boiseterminal, for the purpose of discriminating againstdrivers King, Foreman, and Woods, effectively dilut-ing the available work and reducing their wages.' Inso finding, we rejected Respondent's contention thatitneeded another driver for a newly acquired truck.2 Lamb quit on November 2, 1974, and was replaced by Randy Lind, sonof Respondent's owner We agree that the substantial amount of unit worktransferred to Lind continued the discrimination against King, Foreman,and Woods because of their union support222 NLRB No. 54 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDYet my colleagues accept Respondent's contentionthat it became necessary to lay off Woods on Janu-ary 7, 1975, because Respondent sold a truck.This finding by the majority presents a glaring in-consistency. If the transfer into the unit of Lamb andLind and the performance of substantial unit workby them violated Section 8(a)(3) and (1) because ithad the effect of reducing the work available to andthe wages of King, Foreman, and Woods, then, sure-ly, the layoff of Woods for lack of work must bediscriminatory, where a major cause of the allegedlack of work is the continued unlawful performanceof such work by Lind.' Indeed, it is undisputed thatprior to the unlawful transfer of Lamb and later Lindinto the unit, Respondent had been operating withthree drivers. Since we have found that the employ-ment of Lind was unnecessary and unlawful, it isclear thatWoods was laid off only as a result ofRespondent's unlawfully employing Lind to drive,for retaliatory purposes.3Contrary to the interpretation suggested by the majority,I am not find-ing that the sale of the truck in January 1975 was for unlawful reasonsWhether or not that sale was for legitimate business purposes is not control-ling here,because but for the continued unlawful employment of RandyLind,it is quite clear that Woods would not have been laid off at that time.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance togive evidence, the National Labor Relations Boardhas found that we violated the National Labor Rela-tions Act and has ordered us to post this notice. Weintend to carry out the Order of the Board, the judg-ment of any court, and to abide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT interfere with, restrain, or coerceour employees in' the exercise of their rightsguaranteed to them by Section 7 of the NationalLabor Relations Act, in violation of Section8(a)(1) of the Act, by the following conduct:threat to reduce wages, threat to reduce hours ofwork; threat to refuse to allow unionization ofour facilities; threat to issue changed and strictwork rules; threat to transfer dispatching workout of the bargaining unit; change of, and is-suance of, strict work rules; transfer of dispatch-ing work out of the bargaining unit; issuance ofindividualwarning letters; discontinuance ofbenefits; transfer of work out of the bargainingunit; interrogation of employees; interferencewith a union election; and solicitation of with-drawal of support for the Union.WE WILL NOT discriminate against our employ-ees in violation of Section 8(a)(3) of the Act bythe following conduct: issuance of changed andstrictwork rules; transfer of dispatching workout of the bargaining unit; issuance of individu-alwarning letters; discontinuance of benefits;reduction of hours of work; and transfer of workout of the bargaining unit.WE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment, with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, LocalNo. 551, Independent, as the exclusive bargain-ing representative of our employees in the fol-lowing appropriate unit: All petroleum tankerdrivers employed by Westpoint Transport, Inc.,excluding all other employees and supervisors asdefined in the National Labor Relations Act, in-cluding, but not limited to, the following mat-ters: restricting use by said employees of compa-ny telephone credit cards; issuance of individualletter of warning relative to restriction of use ofcompany telephone credit cards; and transfer ofwork to a person outside the aforesaid bargain-ing unit.WE'WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them in Section 7 ofthe Act.WE WILL, upon request, bargain with theabove-named labor organization as the exclusiverepresentative of all employees in the aforesaidappropriate bargaining unit, with respect torates of pay, wages, hours, and other terms andconditions of employment.WE WILL rescind and expunge from our filesand records, the following bulletin and letters,and all references thereto:1.Bulletin to allWestpoint tanker drivers,dated August 16, 1974.2.Letters dated August 20, 1974, addressedto Frank, Gene, Bill Lamb, Arvel.3.Letter to Frank Foreman, dated August27, 1974.4.Letter to all transport drivers, dated No- WESTPOINT'TRANSPORT, INC.vember 5, 1974.5.Letter to Gene Woods, dated November5, 1974.6.Letter to all transport drivers, dated Sep-tember 12, 1974.WE WILL make whole employees Foreman,King, and Woods, whose work Respondent dis-criminatorily reduced,- for any loss of earnings,including interest at.6 percent per annum, theymay have sustained as a result of the discrimina-tion Respondent practiced against them.WESTPOINT TRANSPORT, INC.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Boise, Idaho, on March 18, 19, and 20,1975.1The complaint,2 issued January 31, 1975, is basedupon a charge filed on December I1 by InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local No. 551, Independent,hereinafter referred to as the Union. The complaint, asamended, alleges that Westpoint Transport, Inc., hereinaf-ter referred to as Respondent, violated Section 8(a)(1), (3),and (5) of the National Labor Relations Act, as amended,hereinafter referred to as the Act.IssuesThe principal issues herein are whether Respondent, byvarious threats and other actions of a coercive and restrain-ing nature, violated Section 8(a)(1) of the Act; whether Re-spondent laid off an employee and through other actionsdiscriminated against employees in violation of Section8(a)(3) of the Act; and whether Respondent failed and re-fused to bargain with the Union in violation of Section8(a)(5) of the Act.All parties have been given full opportunity to partici-pate, to introduce relevant evidence, to examine and cross-examine witnesses, and to argue orally. Briefs, which havebeen carefully considered, were filed on behalf of the Gen-eralCounsel and Respondent. Upon the entire record,3and from my observation of the witnesses and their de-meanor, I make the following:FINDINGS, OF FACT347material herein, in the course and conduct of its businessoperations has purchased and caused to be transferred anddelivered to its Boise facility goods and materials valued inexcess of $50,000, which were transported to said facilitydirectly from States other than the State of Idaho. I findthatRespondent is, and at all times material herein hasbeen, an employer within the meaning of Section 2(2) ofthe Act, engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 551,Independent is, and at all times relevant herein has been, alabor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundFarris C. Lind owns eight corporations engaged primar-ily in the transportation, distribution, and sale of gasoline,oils, and other products in Idaho and elsewhere. Includedamong the eight corporations are seven corporations' oper-ating about 35 gasoline service stations, and a corporationnamed Fearless Farris Wholesale, which is a distributingcompany. In the fall of 1973, Fearless Farris Wholesale,acting as a corporation, bought Westpoint Transport, Inc.(hereinafter Westpoint) in order to acquire the latter's com-mon carrier rights for hauling general freight within theState of Idaho. The purpose of the acquisition was to aidFarris Lind in efforts to expand his operations.Prior to 1968 Farris Lind did not own or operate anypetroleum tankers to haul petroleum for his own busi-nesses; he hired common carriers to do his hauling. In thatyear he hired Neal R. Olson (hereinafter Olson) as vicepresident and general manager of the eight Farris Lindcorporations. In 1968 Fearless Farris Wholesale purchasedits first tanker to haul petroleum products for the FarrisLind businesses, and hired Don Grandjean (hereinafterGrandjean) as the first driver. A second tanker was pur-chased in 1969, and Randy Lind (hereinafter Randy, 'a sonof Farris Lind) was hired to drive it. A third tanker waspurchased in 1969 or 1970, and a third driver was hired(ArvelKing, hereinafter King). Other tankers were pur-chased thereafter, and as additional tankers were pur-chased, drivers were hired to drive them. As of the timeFearless FarrisWholesale acquired Westpoint in 1973 theformer owned six tankers, engaged exclusively in hauling1.THE BUSINESS OF RESPONDENTRespondent is, and at all dines material herein has been,an Idaho corporation with offices and places of businesslocated in Boise and elsewhere in the State of Idaho. Re-spondent is engaged in the sale, distribution, and transpor-tation of gasoline, oil, and other products, and during thepast 12 months, which period is representative of all times1All dates hereinafter are within 1974, unless stated to be otherwise2As amended at hearing, pursuant to General Counsel's letter of March13, 1975, addressed to counsel for Respondent (G C Exh 2)3Motion to Strike Testimony of Leslie Emerson relative to alleged state-ments of Mrs Farris Lind was filed by Respondent May 23, 1975, on theground that said testimony is inadmissible hearsay Good cause appearingtherefor, said Motion hereby is granted 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetroleum products for Farris Lind's own businesses. Thesix drivers were Grandjean, King, Frank Foreman (herein-after Foreman), and three others with whom this case isnot concerned.After Fearless FarrisWholesale purchased Westpoint,with its common carrier license, Westpoint expanded andpurchased much new equipment, and began to haul petro-leum products for outside businesses not related to the Far-risLind group. Included among Westpoint's equipment inmid-1974 were about 30 tractors and trailers used to haulgeneral freight and potatoes-the latter pursuant to a thenrecently negotiated contract. Also included were tankertrucks, with one at Pocatello, two at Burley, one in Spo-kane (Washington), and four at Boise.Olson is now, and at all times since the Westpoint pur-chase by Fearless Farris Wholesale in 1973 has been, vicepresident and general manager of Westpoint, with manage-rial responsibility forWestpoint in addition to his dutiesrelative to the 35 Farris Lind gasoline service stations. HisWestpoint manager is Edwin Evans (hereinafter Evans),whom he hired in May 1974 as business increased. Olsonis,and at all times material herein has been, Evans' imme-diate supervisor. Barry J. Peterson (hereinafter Peterson)was Olson's assistantat Fearless Farris Wholesale, and of-fice manager of all eight Farris Lind corporations, through-out all of 1974 and until approximately the first of March1975, at which time he was transferred by Olson to West-point and assigned specific responsibility for petroleum de-liveries to retail' gasoline service stations.4 LonnieMillerhas been employed by Farris Lind about 20 years, andpresently is on the payroll of Fearless Farris Wholesale assupervisor of some retail gasoline stations. He has neverbeen employed by Westpoint, and never has had authorityto hire and fire at Westpoint.5The eight Farris Lind corporations employ approximate-ly 100 persons, which increases to about 120 during potatoseason.Corporate offices are located at 300 North Orchardin Boise, Idaho.King was employed by Fearless Farris Wholesale in1970 as a tanker driver, and was transferred to Westpointwhen the latter Company was purchased by Fearless FarrisWholesale in 1973. He remained in the same position withWestpoint until institution of these proceedings .6 EugeneWoods (hereinafterWoods) was employed by FearlessFarrisWholesale in September 1973 as a tanker driver, andlater that year or in early 1974 was transferred to West-point.He drove tankers for Westpoint until January 7,1975, when he was laid off by Olson. He drove two loads ofgasoline the Monday following his layoff, but has not beenIt is clear from the record, and it is found, that Olson, Evans, andPeterson all exercise managerial authority, with authority to hire and fire,and are supervisors within the meaning of the Act5 It is found that Lonnie Miller is a supervisor within the meaning of theAct for Fearless Farris Wholesale.6General Counsel moved near the close of hearing to amend the com-plaint to add an allegation of King's constructive discharge by Westpoint.That motion was denied because it represented an action independent ofothers alleged and tried during the proceedings herein Its presentation, andRespondent's defense thereto, would have required investigation,prepara-tion,and trial of matters not already anticipated or litigated,and it wouldhave been an unexpected and unfair burden upon Respondent to litigate thematter onMarch 20, 1975recalled for work since that day. Foreman was hired byWestpoint as a driver on May 21, 1973, and presently con-tinues in that same position. Randy for several years hasbeen a trainee in Farris Lind's various businesses, and hasworked throughout the organizations, in the office and inthe field. He was working for the corporations when Olsonstarted work in 1968, and began driving tanker trucks in1969.He then drove tankers approximately 2 years, afterwhich he did other jobs for the corporations. He beganhauling dry cargo in the spring of 1974, and thereafter re-turned to tanker driving, as discussed below. Until recentlyRandy was secretary-treasurer of Fearless Farris Whole-sale, and at all times since hisfirstwork with the corpora-tions his father, Farris Lind, primarily has supervisedRandy's employment locations. Randy presently is em-ployed as a tanker driver.By letter dated May 30, 1974, addressed to Olson atFearless Farris, Inc., Evertt Byers (hereinafter Byers) rep-resenting the Union (Local Nos. 483, 551, and 983) re-quested recognition as the exclusive bargaining representa-tiveof all tanker drivers of Fearless Farris, Inc. Saidrecognition was refused and on August 12 an election wasconducted at Westpoint. Olson was notified on August 13or shortly thereafter that the Union had won the electionby vote of three to two. As a result of the election theNational Labor Relations Board on October 24 certifiedsaid Locals Nos. 483, 551, and 983 as the joint exclusivebargaining representative for allWestpoint petroleumtanker drivers. Thereafter said representative andWest-point held two negotiationsessions,on November 12 andon January 23, 1975. No contract was concluded, and therewas no discussion of, or negotiations relative to, telephonecredit cards, issuance of letters of warning, or transfer ofwork, then or at any later date.A. Alleged Reduction of WagesThe complaint alleges that, on or about August 14, Re-spondent told its employees that wages would be cut andthat another employee would be added to the work force,thereby reducing hours of work, because of insistence bythe employees upon union representation. The complaintalso allegesthat, in early September, Respondent imple-mented its statement about putting on an extra employee.King testified that, on or about August 15, he was inOlson's office with Olson, Foreman, Woods, and Ron Car-ter (hereinafter Carter, who is Westpoint's attorney). Hesaid Olson was "pretty unhappy," and told the employeesthat, if they continued with their union activity, "Our hoursand our wages would be cut and they'd haveto hire adispatcher and bring in a fourth driverbecause we canonly run about 60 or 70 hours a week." King testified that,in another conversation in Olson's office in late August,attended by Olson, King, Foreman, and Woods, Olsonsaid the Union was not necessary and that he would haveto have an answer from them that day as to whether theywould continue to press for a union, because if theycontin-ued he would bring Bill Lamb (hereinafter Lamb, a tankerdriver employed by Westpoint) from Pocatelloto Boise .7 If7Thereby diluting theamount ofwork available for theBoise drivers. WESTPOINT TRANSPORT, INC.they discontinued their union support, Olson said, Lambwould be left in Pocatello.King testified that the employees declined to drop theirunion support, and there is no dispute that Lamb wastransferred from Pocatello to Boise for work as a tankerdriver commencing September 11. King said Lamb tookover some of the routes out of Boise that King had beendriving, and that his earnings thereby were reduced.Foreman corroborated King's version of the two meet-ings held by Olson in his office during August, and testifiedthat, after Lamb was transferred to Boise, he took some ofthe loads usually carried by Foreman and thereby reducedForeman's earnings.Woods also corroborated King's version of the twomeetings in Olson's office, and testified that, after Septem-ber 11, Lamb took over some of the hauls usually carriedby Woods and thereby caused a decrease in Wood's in-come.Olson denied the testimony that he threatened to bringanother driver to Boise and to reduce the wages of King,Foreman, and Woods, and explained Lamb's transfer toBoise by stating that, upon arrival of a truck that had beenon order, he found himself with four trucks and only threedrivers.He said he would have put another driver on atBoise to drive the fourth truck in any event, and that hebrought Lamb from Pocatello because Lamb was havingbusiness and personal problems there and wanted to moveto Boise, where he would be near his family. Further, Olsonwanted to move Lamb because of the adverse effectLamb's problems were having on business. Olson said hehad been considering Lamb's transfer for some time priorto the transfer or September 11.Lamb testified that he called Olson on the telephone,about the second week in August, and told Olson he washaving "trouble with one of the stations." Olson replied itwas just as well, since he had been meaning to call Lamb toinquire if he would be interested in transferring to Boise todrive a tanker truck there. Lamb said he asked if thatwould not cut down on the work for other drivers, andOlson replied that it would shorten their hours, but to leavethat to Olson. Lamb said he would think about it, and helater called Olson about the third week of August and Ol-son said the three drivers in Boise were thinking ' aboutgiving up their support of the Union if Lamb would stay inPocatello. After further discussion over the next few daysOlson instructed Lamb, "Fly ahead, I can't get an answer"(Note: from the three Boise drivers), and Lamb moved toBoise September 11. Thereafter, Lamb drove a tankertruck as dispatched by Olson, although he said he experi-enced considerable difficulty with other drivers, particular-lyKing' because Lamb was taking some of the other driv-ers' loads.Dianne King, Arvel King's wife, testified that she is abookkeeper and that, since King began to work for Farrisin 1970, she has consistently kept the family books. Herrecords (G.C. Exh. 20) show a decrease in King's earningsatWestpomt commencing September 1974, and that de-crease is supported by Respondent's Exhibit 1.Carter did not testify concerning any conversation at ameeting in August relative to this subject.349AnalysisA basic consideration in assessing credibility, and in an-alyzing this and all charges discussed below, is that ofunion animus. Olson denied having such animus, deniedthe various antiunion statements and threats attributed tohim by General Counsel's witnesses, and denied taking anyactions on the basis of union activity. However, Olson tes-tified, "I've never attempted to keep it a secret that as faras we are concerned, we would prefer to deal with our mendirectly rather than through the Union," and he said heexpressed to them on several occasions concern about theUnion "being between us." He testified he also told thedrivers, "I cannot understand the need of a third party tonegotiate when you're here in my office every morning."Olson did not testify concerning, nor did he deny the testi-mony of, King, Foreman, and Woods that in August heplaced the Union Notice of Election on his office couch,told them as they came in that that was as far as the noticewould go, and never posted the notice thereafter, any placein the office or on the premises. The testimony of the threedrivers on this point thus is credited. Finally, Olson ac-knowledged that, as a result of a labor dispute at two of theFearless Farris stations in about May 1973 in which Olsonwas directly involved, the Board issued a bargaining orderdirected to the corporations "as though an election hadbeen held and we lost." Under such circumstances the con-clusion is inescapable that Olson harbored union aniums atall times, relevant herein, and it is so found. In addition,specific union animus was demonstrated by Olson on sev-eral occasions, as more fully set forth below.The fact of Lamb being transferred to Boise, and the factof a decrease in King's wages after Lamb was transferred,iswell established by the record.' In dispute is the reasonfor the transfer, and the reason for the decrease in wages.The statements by Olson that he intended to reduce wag-es and bring in a fourth driver clearly constituted a threatunder the circumstances. Olson denied the statements, butthe testimony of King, Foreman, and Woods is credited.Carter was present at the first meeting testified to by King,Foreman, and Woods, but his testimony makes no refer-ence to this subject, either by way of corroboration or deni-al. It is found that the alleged statements were made asstated by the three employees, and that the statements werea threat made because of the union activity of the employ-ees.Respondent contends that the reason Lamb was trans-ferred to Boise was because a fourth driver was needed forthe fourth truck that had been acquired. However, Respon-dent also contends that the reduction in wages experiencedby King, Foreman, and Woods following Lamb's transferto Boise is explained by Respondent's dropin business, asshown in Respondent's Exhibit 1. If business had droppedto the extent claimed by Respondent, a fourth driver maywell have been unnecessary, but said Exhibit I is question-able and possibly misleading, for at least two reasons.First,King testified that the gasoline businessis seasonal,8 The testimony of Foreman and Woods that theirwages werereducedafter Lamb was transferredto Boise issupported by Resp.Exh. 1, and iscredited 350DECISIONSOF NATIONALLABOR RELATIONS BOARDand normally drops off from the latter part of Novemberuntil the first part of March. That testimony was not ques-tioned on cross-examination, and it is credited. Second, theExhibit shows that Randy earned far more than all theother drivers during the months of December, January,and February. Olson explained that situation by statingthat Randy intentionally was favored at the request of Far-ris Lind, but the fact remains that Randy's disproportion-ate share of the work was gained at the expense of theother drivers.Olson's explanation for Randy's favoredtreatment was that Randy recently had been divorced andneeded the money, and that, at Farris Lind's request, hetransferred Randy from driving dry haul trucks to drivingtanker trucks when Lamb quit November 2.1 Olson said heneeded the fourth driver for the fourth truck. However,according to Respondent's Exhibit 1, the Company hadexperienced a drop in business for two consecutive monthsbefore Lamb quit (7.14 percent in September and 15.3 per-cent in October), and showed further continuous loss inNovember (4.1 percent). This was Olson's second opportu-nity to bring expenses into line with income, but the oppor-tunity was ignored. He not only hired another driver whilehis business allegedly was dropping off quite substantiallyand steadily, he gave that driver favored treatment.It is clear from the foregoing that the placement at Boiseof Lamb and, later, Randy, is consistent with Olson's want-ing to discriminate against King, Foreman, and Woods.His explanations are not credible. The testimony of King,Foreman, and Woods that they were threatened by Olson,as summarized above, is consistent with the record show-ing an intent, and actions, on the part of Olson to discrimi-nate against them by using Lamb and Randy, and is cred-ited.It is found that the allegations of Paragraphs 7, 8, and 15of the complaint are proved.B. Alleged Threat Not To Permit UnionizationThe complaint states that, on or about August 14, Olsontold employees that Respondent would not permit unionrepresentation among its employees.King testified to several instances wherein Olson ex-pressed his opposition to, and antagonism toward, unionsand said Olson told him in a meeting in Olson's officeabout August 15, when Foreman, Woods, and Carter werepresent, "Before we could get the Union in, hell wouldfreeze over." Foreman and Woods corroborated King'stestimony. Carter testified, but said nothing about King'stestimony quoted above, in corroboration or denial. Olsondenied having made the statement. The testimony of King,Foreman, and Woods is credited.It is found that the allegations of Paragraph 9 of thecomplaint are proved.C. Alleged Change ofWork RulesThe complaint alleges that,on or aboutAugust 14, Ol-son told its employees that Respondent intended to change'Olson said Randy was considered to have seniority for the job becausehe had many years' experience driving for the Lind corporationsitswork rules and issue written workrulesbecause of theirinsistenceon union representation. The complaintalso al-legesthat, on or about August 16, Olson implemented hisstatement.King testified that he, Foreman, Woods, Olson, and Car-ter metin Olson's office about August 15,10 and that Olsonstated, "He would have to lay downsome strictrules andwe had to abide by them or it would be groundsfor termi-nation." The rules he referred to were those of stickingtanks," useof daily logs and tachsheets,12parking trucksat the 300 North Orchard office when noton runs, andusingdrip buckets.13 King said Olsonwas reading the rulesfrom a yellow tablet he held, and that, about 2 or 3 dayslater, the employees received the rules in a bulletin.14 Kingsaid that, prior to the time of the meeting, tank sticking wasnot done regularly as policy, and was followed only withuntrained or unreliable customers, usually about two orthreetimes eachweek; that tachsheets wereused only onlong hauls, and were turned in about once each week; thatlogs were turned in once or twice each month; that truckswere driven home by the drivers when not on runs, withOlson's full knowledge and consent; and that use of dripbuckets was sporadic. King acknowledged that use of dripbuckets was a company policy; that his failure to stick atank once resulted in an overflow, and that sucha resultmay follow failure to stick tanks; thatgasoline drip causesdeterioration of asphalt and results in fire hazard; and thattach charts and logs are required of common carriers byFederal regulations. He said he did not know, until afterthe rules were written, of any problem with the city ofBoise about parking trucks. Foreman and Woodstestifiedessentiallythe same asKing, the only notable exceptionbeing that Woods stated on directexaminationthat he re-called Olson saying at the meeting of August 17 that hewas going to prepare a written list of work rules, but hestated on cross-examination that he did not remember Ol-son making such a statement. Olson denied that he told thedrivers written rules would be promulgated, and he said therules were prepared by him, and typed by his secretary onAugust 16, in the normal course ofbusinesswithout anyrelationship to union activity.AnalysisKing, Foreman, and Woodstestified to the alleged state-mentsby Olson at the August17 meeting,15 and their testi-10The date of this meeting is in dispute King, Foreman, and Woods saidthe meeting was on August15 at 7a in, before the written rules were dis-tributed to the drivers Carter credibly testified that the meeting was heldAugust 17 It is found that the meeting was held on Saturday, August 17This finding,however,is not dispositive of the issue,as discussed hereinaf-ter11Measuring gallonage before filling storage tanks.2 Instrument speed sheets.iJBuckets to catch drips of gasoline after using hoses and valves,to pre-vent damage to asphalt driveways14G C Exh 5 is the bulletin King referred to. No written work rulespreviously had been prepared or distributed15Woods so testified on direct examination, but testified somewhat differ-ently on cross-examinationNo weight is assigned to the discrepancy be-cause it was apparent that Woods was confused at this point in his cross-examination. WESTPOINT TRANSPORT, INC.mony is credited,16 as more fully explained below. Olson'sdenial, in the face of the three employees' testimony and inthe absence of any comment by Carter, who was present, isnot credible.Respondent contends that no threat was involved, andthat the proposed written rules were no different from whatpreviously had been in effect, or had been required by gov-ernmental agencies. However, that defense is without meritfor two reasons. First, even though there may have beenunwritten rules, and some or all of them valid, the employ-ees had no way of knowing whether the threatened writtenrules would be the same as the oral rules of the past, orwhether additional rules, possibly invalid or onerous, orboth, would be added. Second, it is clear that that threatwas not merely to issue written rules; it was to issue suchrules because the employees were engaging in union activi-ty against Olson's wishes.It is found that the allegation of threat is proved.Respondent seeks to show that the written rules wereprepared 17 and distributed 1 day prior to the meeting (thusthat the testimony of King, Foreman, and Woods is notcredible), and that the rules were not issued pursuant to athreat to do so. Testimony of Olson and his secretary, Les-lie Emerson, is relied upon by Respondent to establish thatthe rules were prepared and typed August 16, the day be-fore the meeting of the 17th. That testimony may or maynot be true, but even if true, it does not settle the issue.King was not positive, but he thought the meeting withCarter and Olson was held on the 15th. Foreman andWoods seemed sure of the date being the 15th. However,all three of them were positive that the meeting was prior totheir receipt of the written rules, and King credibly testi-fied that Olson was reading the rules from a yellow tabletat the meeting. The testimony of the three drivers hasstrong support in General Counsel's Exhibits 5 and 6. Therules, Exhibit 5, state in part "As per our discussion, willyou please observe the following requirements of opera-tions." Exhibit 6, a letter to the three drivers, states in part"You will recall that on Monday, August 19, 1974, I gaveyou a list of `Requirements of Operation,' to be observedby each of our drivers." The import of those two state-ments is obvious. Olson discussed the proposed rules be-fore the rules were given to the drivers. Olson's attempts toexplain the statements away were weak, and not credible.It is entirely reasonable to conclude that Olson was readingat the meeting from a draft, and that the rules were notactually distributed until the following Monday.Two things are certain. First, written rules were preparedand distributed to the tanker drivers, and second, prior tothat distribution Respondent had no written rules for thedrivers, The record amply shows that Olson was well awareof union activity on Respondent's premises at all timesfrom at least May 1974. The meeting with the drivers onAugust 17, promulgation of written rules, the union elec-tion of August 12, and several incidents testified to by wit-nesses as having occurred in August, clearly establish thatunion business was very active, and uppermost in Olson's16 Foreman was a particularly impressive and crediblewitnessHis testi-mony throughout the proceedings is given credence.17Olson's contention that the written rules were prepared at the sugges-tion of labor counsel is given no weight.351mind as of August 17. Olson offered no credible explana-tion for selecting that date to promulgate written rules afteroperating (together with Respondent's predecessor, Fear-lessFarrisWholesale) without them since 1968. Olson'sumon animus is clear and well-demonstrated, as discussedabove. In light of these circumstances, it is clear that writ-ten rules were promulgated by Olson in order to discrimi-nate against the drivers because of their union activity andhis denial of that intent is not credited. Carter's testimonythat the drivers stated at the meeting of August 17, in re-sponse to his inquiry, that they did not feel they had beenthreatened, coerced, restrained, or promised anything, isaccorded no weight. Assuming, for the sake of argument,that the written rules were dated prior to the meeting, asargued by Respondent, that fact does not close the subject.The determinative fact is whether the rules were reduced towriting in order to interfere with union activity. It is clearthat they were.It is found that the allegation of the complaint (pars. 10and 12) that the written rules were promulgated because ofthe drivers' insistence upon umon representation is proved.D. Alleged Transfer of Dispatching WorkThe complaint alleges that, on or about August 14, Ol-son told Respondent's employees he would transfer dis-patching work done by King, because of insistence by theemployees upon union representation. It is alleged that thethreat was carried out on or about August 16.King testified that, prior to about August 16 or 17, heroutinely telephoned Farris service stations in the morn-ings, to inquire about their gasoline requirements. He saidthe practice began when,he was the only tanker driver atBoise between October 1970 and late 1972. King said hedetermined which stations needed gasoline, and after otherdrivers began to haul with him, he would take the runs hewanted and the other drivers would take' the remainingruns.King stated that he did not always make the tele-phone calls-sometimes they were made by Olson (about40 percent of the time). Return calls, or calls about gaso-line,when King was out of the office, were taken by Olsonor the girl in the office. King said he got the pick of theloads because he was the senior driver, and that he selectedthe best and most lucrative runs. When Olson made thecalls prior to about mid-August, he would leave it up to themen to decide who took the runs, on a cooperative basis.King never dispatched trucks or drivers to any specific ser-vice station. King testified that Olson stated in the groupmeeting (found to have been held August 17) that he wasgoing to hire a dispatcher, and that Olson took the callingdetail away from him in August, after the written ruleswere distributed and that thereafter an employee was hiredto do actual dispatching. The new dispatcher did not sim-ply call on the telephone to ascertain station requirementsasKing had done. The dispatcher left after a couple ofweeks and Olson took over the work, which he did forabout a month and a half. Ted Evans then assumed the jobuntil it was taken over by Barry Peterson in the early partof 1975.Olson generally corroborated King's testimony aboutthe calling system prior to August, and said a change, in- 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDvolving employment of a regular dispatcher, was made be-cause King was away from the office on hauls an increas-ing part of the time and this caused inconvenience to Olsonand customers. Olson denied saying during the August 17meeting that he was going to hire a dispatcher. He said theonly compensation King got for taking calls was his choiceof loads to haul.Carter testified about the August 17 meeting, but saidnothing either way about the telephoning done by King orabout Olson's alleged statement that he was going to hire adispatcher.AnalysisThere is no dispute about the nature of the telephoningtask done by King, nor about the fact that it was takenfrom him just after the written rules were promulgated inAugust. King's testimony that Olson said in the meeting ofAugust 17 that he was going to hire a dispatcher is cred-ited. Since King (and thereby, Foreman and Woods) previ-ously had a definite benefit or privilege from taking hischoice of runs, it is clear that the hiring of a dispatcherwould relieve him of that benefit or privilege. It also isclear, and found, that the reason Olson decided to hire adispatcher was because of King's union activities. The rea-son Olson gave for the change is not convincing, becauseof his union animus, his other statements and actions inopposition to the Union and union adherents, and the factthat King was on hauls less often after August than he wasbefore. As observed by the General Counsel in his brief,the fact that King was not a dispatcher in the usualsense isimmaterial. It was the removal of a benefit or privilegebecause of union activity that is dispositive of the issue.It is found that this allegation of the complaint is proved(pars. 11 and 12).E. Alleged Issuance of Warning LettersParagraph 13 of the complaint alleges that, on or aboutAugust 20, Olson wrote warning letters to Respondent'semployees concerning failure to observe the written rulesreferred to above, and told them observance of the ruleswas a condition of employment with Respondent.The letters are General Counsel's Exhibits 6, 7, 8, and10.Thereisnoquestion about their authenticity, theirpreparation by Olson, or their receipt by the addressees.No violation of rules referred to in the letters was chal-lenged, other than those described in the letter to Foreman,General Counsel's Exhibit 10. Foreman credibly explainedthat he damaged the gasoline terminal fill pipe on two oc-casions-once several months prior to July 1974 (in coldweather) and once in July 1974. He said such damage byall drivers is common, and it is easy to do. Foreman saidneither incident was mentioned to him by Olson prior toOlson's letter of August 27.AnalysisThe letters in issue cover subjects which, absent anyunion considerations, would be legitimate items of businessconcern. But for the reason they were issued, the lettersprobably would not be legally objectionable. However, it isclear that the letters were part of a plan to discriminateagainst King, Foreman, and Woods because of their sup-port of the Union. As found above, therules were issued indiscrimination against the three drivers. The letters were afollow-up of that issuance. There is no showing in the rec-ord that any driver other than the three here involved everreceived a written letter of warning from Olson. Thesethree never had received such letters before, although Kinghad been employed by Olson since 1970, Foreman sinceMay 1973, and Woods since September 1973. Olson's letterto Foreman (G.C. Exh. 10) is obviously, and intentionally,misleading. It can be, and is, inferred that the letter waswritten solely in order to make a record against Foreman.Equally clear is the fact that the other letters were writtenfor the same purpose. In light of all the circumstances,including Olson's union animus, the sudden flurry of let-ters cannot satisfactorily be explained except as retaliatoryand discriminatory measures against union adherents.It is found that this allegation of the complaint is proved.F. Alleged Restriction of Credit Card UseParagraph 14 of the complaint alleges that, on or aboutSeptember 12 and at other times, Olson restricted employ-ees' use of company telephone credit cards in retaliationfor their insistence upon union representation.Testimony establishes the fact that King, Foreman,Woods, and Lamb, prior to about September 12, were is-sued company telephone credit cards, or were allowed touse another driver's card number pending receipt of a cardafter hire. There is conflicting testimony as to whether thedrivers ever received oral or written instructions to use thecards only for business purposes, but that testimony is im-material, since Olson testified that he regularly audited thetelephone bills, he knew that personal calls habitually weremade on the credit cards,is and he knowingly permittedsuch personal calls because there had been no abuse of thepnvilege.19 Olson said his review of the telephone bills dis-closed that Woods had seriously abused the privilege, as aresultofwhich he required repayment by Woods ofamounts spent for personal calls. A further result of thisabuse was the issuance of bulletins to all transport driversprohibiting use of the credit cards for anything except com-pany business. Olson said discontinuance of credit card useby tanker drivers was not related in any way to union ac-tivity.AnalysisThere is no controversy about theearlier permission ofpersonal calls on company credit cards, and the discontin-uance of such permission on September 12 (G.C. Exh. 16).Olson acknowledged that credit cards werenot reissued to1sOlson said he, too,sometimes used his company credit card to makepersonal calls when he was on company business trips.19Olson's testimony on this subject was inconsistent He stated on oneoccasion "Now, we have never knowingly permitted one of our people tosteal by using a credit card .. " However, it is clear by his later testimonythat he knew personal calls were made on the cards. He said "So some ofour men did that, and I was aware of it and I didn't do anything about it" WESTPOINT TRANSPORT, INC.King, Foreman, and Woods for 1975. Olson gave four sep-arate statements about discontinuance of the privilege. Hefirst stated on direct examination by the General Counselthat the Boise drivers no longer have credit cards because"They have no need of them." He said in explanation `Be-cause they're not calling the accounts, as sometimes theyhave had to do in times past." 20 He testified on directexamination that drivers had been instructed in writingthat credit cards were for business use only. That samelanguage is used in General Counsel's Exhibits 13 and 16.He testified on direct examination that drivers' cards werenot reissued "because since we've had a dispatcher whythey've really had no use for a . . . . No need for a creditcard." Finally, he testified on recall that use of the cardsfirstwas questioned because of abuse of the privilege tomake personal calls. However, neither King nor Foremanabused their card privilege, yet their cards were restrictedand later withheld.It is found that the privilege to use company telephonecredit cards for occasional personal calls by tanker driversiswell established by the record, including Olson's testimo-ny in support of testimony by King, Foreman, and Woods.It is also found that the privilege was abused by Woods,and that discipline of Woods in some manner would havebeen warranted.However, Olson's denial that the discontinuance of theprivilege explained above was related to union activity isnot credible. The discontinuance occurred shortly after theunion election; it was done at or about the same time Ol-son took several other discriminatory steps to put pressureon King, Foreman, and Woods; Olson's union animus isclear, as explained above; and Olson's testimony on thissubject is inconsistent.It is found that this allegation of the complaint is proved.G. Alleged Letter of WarningParagraph 16 of the complaint alleges that, on or aboutNovember 5, Olson issued a letter of warning to an em-ployee for violation of Respondent's restriction of tele-phone credit card use.Testimony of Woods and Olson, supported by GeneralCounsel's Exhibit 17, clearly shows that Woods did, in fact,abusethe credit card privilege under any reasonable stan-dard of measurement. That conclusion is supported by thetestimony of King and Foreman concerning their use ofcards for personal calls. Common sense would dictate lim-iting use of a company credit card to personal calls occa-sioned by company travel away from home, and perhaps afew other instances when the calls were somehow related tocompanybusinessor company travel. Woods, however, ap-parently considered the card as a carte blanche privilege tocall whomever and whenever he wanted. He deserved to bedisciplined, but the fact that King and Foreman receivedthe same discipline so far as card use is concerned, underthe circumstances described above, makes it clear that atleast part of the reason for Wood's discipline constituted20 This is a strange defense, in view of the fact that neither Foreman norWoods was shown to have called accounts on a regular basis as King haddone, yet credit cards were issued to them.353discriminatory action because of union activity.It is found that this allegation of the complaint is proved.H. Alleged Transfer of WorkParagraph 17 of the complaint alleges that, about thebeginning of November, Respondent transferred workdone by its employees in the bargaining unit describedabove, to a person outside the unit.Farris Lind is Respondent's owner and Randy Lind isFarris Lind's son. Thus, Randy Lind is not a statutory em-ployee and is not a member of the bargaining unit ofRespondent's petroleum tanker drivers.Cerni Motor Sales,Inc.,201 NLRB 918 (1973). Randy Lind also is excludedfrom the bargaining unit because the special status he oc-cupiesand the special treatment he receives inRespondent's employ preclude him from sharing a commu-nity of interest with the other petroleum tanker drivers.Parisoff Drive-In Market, Inc.,201 NLRB 813 (1973);Car-avelleWood Products, Inc.,200 NLRB 855 (1972).Starting November 7 and continuing at least to the dateof hearing, Respondent transferred substantial quantitiesof bargaining unit work to Randy, as discussed above,without first consulting or notifying the Union. Respon-dent thereby made significant unilateral changesin its em-ployees' terms of employment.N.L.R.B. v. Benne Katz etc.,369 U.S. 736 (1962).Further, transfer of the work under the circumstancesdescribed in section III, A above, clearly shows that thetransfer was effected to continue the discriminationagainstKing, Foreman, and Woods because of their union sup-port, by using Randy for that purpose after Lamb quit.It is found that this allegation of the complaint is proved.1.Alleged Discontinuance of Annual BonusesParagraph 18 of the complaint alleges that, about thelatterpart of December 1974, Respondent 'unilaterallyceased its practice of granting employees annual bonuses.Testimony shows that year-end benefits given by West-point and its predecessor, Fearless FarrisWholesale, totanker truckdrivers have been in two forms. Bonuses havebeen irregularly given; $25 Christmas gift certificates havebeen regularly given.King testified that 1971 was the first full year he workedfor the Company. He said he received gift certificates eachChristmas, 1971 through 1974, and received bonuses' of$300 in 1972 and $500 in 1973. Evidence shows that Fore-man, who started as a driver in May 1973, received a $200bonus in 1973 and Christmas gift certificates in 1973 and1974.Woods started to work in November 1973, received a$100 bonus in 1973, and received gift certificates in 1973and 1974. Fox started in 1972, and received bonuses of$200 in 1972, $300 in 1973, and $250 in 1974, as well as giftcertificates each year. Grandjean started in 1968 and re-ceived bonuses of $400 in 1970, $400 in 1972, $500 in 1973,and $250 in 1974, as well as gift certificates each year.Randy started in 1970, and received a $400 bonus thatyear, with none since. Irregular drivers have received ' nobonus; Roy Espandola started in September 1974 and Er-nestMoore started in July 1974 and neither of them re- 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDceived bonuses in 1974. Both of them did, however, receivegift certificates in 1974.Olson testified that bonuses are given strictly in accor-dance with Farris' instructions, and that the year-end prof-itand loss situation is a factor, although not controlling.Other factors are personal qualifications of the drivers,Farris'personal inclinations, driver performance, andwhether the drivers give Farris "peace of mind."Olson testified that Fox and Grand^ean, who worked outof the Burley terminal rather than Boise, were given bonus-es in 1974 partially because they both had run their ownpetroleum business for several years and thus knew manyaccounts, and they solicited business in addition to driving.Further, they drove their own cars on company business.He said no other drivers solicit accounts, and drivers otherthan Fox and Grandjean were not given bonuses in 1974because Westpoint had a sizable loss that year. Olson testi-fied that, as of the end of November 1974, Westpoint was$87,000 "in the red," on a May 31 fiscal year basis. Olsonsaid Farris looked at the figures and said there was nomoney for bonuses (other than Fox and Grandjean).AnalysisViewing the evidence as a whole, it is clear that the bo-nuseshere involvedweregifts; they did not constitutewages.So far as the record shows, the subject of bonuses neverwas discussed with employees, and certainly did not consti-tute a condition of original or later employment. They weregiven solely at the desire of Farris Lind, and no employeereasonably could expect a bonus in any given year, or relyupon receiving one.There has been no regularity or consistency in the givingof bonuses. King received a bonus 2 years out of 4; Fore-man 1 year (from May) out of 2; Woods 1 year (fromNovember) out of 2; Fox 3 years out of 3; Grandjean 3years out of 7; Randy 1 year out of 5; Roy Espandola none(from September 1974); Ernest Moore none (from July1974). Amounts of bonuses so given varied from $100 to$500, and never were the same. Amounts are not tied toany figure, statistic, or fact. Bonuses were not given in 1974to all drivers because the Company suffered a sizable lossthat year-availability of money for bonuses is one of thecriteria used by Farris, according to Olson.It is noted that not only King, Foreman, and Woodswere passed over for bonuses in 1974. Roy Espandola andErnest Moore also were passed. They only worked part ofthe year, but Foreman and Woods were given bonuses in1973 for only part-year work. Woods only worked about 2months that year.Finally, all tanker drivers, including King, Foreman, andWoods, received Christmas gift certificates in 1974, regard-less of length of service, and such certificates have beenregularly given for several years. The evidence does notshow that King, Foreman, and Woods did not receive bo-,nuses in1974 in violation of the Act.It is found that Respondent has no bonus policy, thatbonuses given irregularly by Respondent are gifts and notwages, and that this allegation of the complaint is notproved.J.Alleged Layoff of an EmployeeParagraph 19 of the complaint alleges that, on or aboutJanuary 7, 1975, Olson laid off an employee in retaliationfor union support.The employee here involved is Woods, who testified thathe was laid off on the date alleged. He said he was told byOlson that the layoff was of indefinite duration; that it wasoccasioned by the sale of one of the trucks usedat Boise;and that without that truck there would not be enoughwork for four drivers. Woods said he protested because ofhis seniority, but to no avail. Woods said Olson told himthey may call him for workat a laterdate.Woods testifiedthat he was offered ajob as driver in Pocatello when Lambwas being considered for transfer to Heyburn, but that herefused the offer. The date of the offeris notcertain, butWoods said it was after August 1974. Woods said heturned down haul jobs to Canada and to California, and hedid work on two occasions for Respondent, after his layoff.Olson testified that he had an opportunity in January1975 to sell a truck for $20,000 that had been purchased for$13,500. He said business was slow, a fourth truck was notnecessary at the time, and Westpoint's profit picture thenwas not encouraging. He therefore decided to sell thetruck, which left him with four drivers for three trucks. HeselectedWoods for layoff, and Olson denied that the layoffwas related in any way to union activity.AnalysisThe evidence is inadequate to show that Woodswas laidoff because of his union activity. The sale of a truck atBoise under the circumstances described by Olson was notchallenged, and Olson is credited on this subject.It is ac-knowledged that Woods did two jobs for Respondent afterhis layoff, and that he turned down other offers for hauls.General Counsel's contention that Olson should havecalledWoods when King was not available for hauls, andthat such failure on Olson's part discredited Olson's con-tention that there was not enough work for Woods, avoidsthe issue.Woods was on layoff, and if King could not haul,the logical solution for Olson was to assign the haul toanother driver not on layoff.General Counsel's contentionin hisbrief that Olsonwanted to get rid of Woods because of the latter's supportof the Union, and discharged Woods on January 7, 1975, isnot supported by the facts. There is no indication in therecord that Woods was discharged. Woods acknowledgedthat he made twogasolinehauls for Olson after he was laidoff, and that he turned down Olson's offertomake longdistance hauls of dry cargo. That testimonyisnot consis-tent with a discharge. Further, Woods testified that he wasoffered the Pocatello job, a permanent one, when Lambwas being considered for transfer to Heyburn,sometimeafter August, but turned it down.21 If it was Olson's desireto force Woods off the payroll by bringing Lamb and Ran-dy toBoise,he would not accomplish his goal by transfer-ring Woods to Pocatello, where Woods would beassured21The threat by Olson to bung in another driver for Boise was made onAugust 17, before Woods was offered the Pocatello fob. WESTPOINT TRANSPORT, INC.355of an income, free from competition. Pocatello was a one-driver job.It was found, above, that Lamb and his successor Randywere brought to Boise by Olson pursuant to Olson's threatto reduce the wages of the other drivers. General Counselcontends that Woods' layoff, allegedly for lack of work, isa sham and no defense to the allegation of the complainthere being considered, because the layoff is a result ofLamb and Randy's transfer to Boise. However,a non sequi-turis involved in that argument. There is no evidence thatthe sale of the truck was envisaged by Olson prior to aboutthe time of sale. Further, there is no evidence that Olsonwanted to see Woods off the payroll, The fact that Olsonwanted to punish the drivers by reducing their wages doesnot compel the conclusion that Olson wanted to terminateWoods. The decision to lay Woods off arose well after thereduction of wages, and in an entirely different context.Olson credibly testified that he did not need four driversfor three trucks. The argument that ensued about seniorityfor layoff purposes is beside the point. In the first place, noseniority system was shown to exist. In the second place,even had there been such a system, there is no showing thatWoods was entitled to retain his job over some other driv-er.Under the circumstances it is clear that Woods was laidoff for valid business reasons not related to union activity,and that this allegation of the complaint is not proved.K. Alleged InterrogationsParagraphs 20(a) and 20(d) of the complaint allege that,about mid-July, Olson interrogated an employee aboutunion activity.Lamb testified that, when he was interviewed for a jobby Olson in early May, Olson asked him if he then orearlier had any union affiliation, if Lamb felt a union wasnecessary for the job Lamb was applying for, and whatLamb's personal feelings were about a union. Lamb testi-fied that, after he was hired and on the job in Pocatelloabout mid-June, Olson called him on the telephone andagain asked about Lamb's personal feelings concerning theUnion. Lamb said Olson again asked him the same sort ofquestions the first or second week of July, and in mid-August asked Lamb how he had voted in the union elec-tion.Olson denied the foregoing alleged interrogations. Lambwas an impressive witness. His testimony is credited.It is found that these allegations of the complaint areproved.L. Alleged InterrogationsParagraphs 20(b) and (g) of the complaint allege that, onseveral occasions in about July, August, and November,Olson interrogated employees about, and created the im-pression of having surveilled, umon activities.King testified that Olson interrogated him several timesin July and throughout the summer to ascertain who theunion ringleader was and to learn about King's union ac-tivities.King said Olson told him to find out who was be-hind the union activity. King said he approached Olson inNovember to solicit business for King's new mobile wash,and Olson replied that he would not be able to help be-cause "We know for a fact that you've been talking to theUnion." Olson then allegedly further interrogated King asto whether Olson's belief that King had been talking withthe Union, was true.Olson denied the foregoing allegations. King is credited.It is found that these allegations of the complaint areproved.M. Alleged Encouragement of an Illegal VoteParagraph 20(c) of the complaint-alleges that, in earlyAugust, Olson and Peterson encouraged and allowed anonunit employee to vote in a umon election.Lamb 22 testified that, in about the third week of July,Peterson asked him if he would be interested in transfer-ring to Heyburn to manage the station there. After somenegotiations between Peterson and Lamb, and Lamb's ac-ceptance of the transfer, the latter asked Peterson in earlyAugust why the proposed transfer was proceeding so slow-ly,Lamb said Peterson replied that Lamb's vote was need-ed in the union election, and that he was being held inPocatello until his vote was mailed in. Peterson told Lambthe decision had already been made to transfer Lamb toHeyburn, and that he (Peterson) had been authorized byOlson to arrange the transfer. Lamb testified that Olsontold him the decision was up to Peterson.Respondent argues that Lamb was kept in a driver's po-sition until after he had voted because Respondent thoughtmoving him would look bad and perhaps violate a law.Respondent's argument is not persuasive. Peterson's re-marks to Lamb reveal that Respondent's officers well knewthat Respondent's actions were improper. There is no evi-dence that Respondent's agents sought counsel on the le-gality of the matter, although they were in frequent contactwith legal counsel on related matters. However, assumingarguendothat Respondent's purpose was as stated, that isno defense. An employer must proceed after the filing of arepresentation petition as it would in the absence of such apetition.The Gates Rubber Company,182 NLRB 95 (1970).Respondent failed to do so here.Lamb ultimately did not take the job because of the de-lay.It is found that this allegation of the complaint is proved.N. Alleged Solicitation of GrievancesParagraph 20(e) of the complaint states that; on or aboutAugust 14, Olson solicited employee grievances.No testimony or evidence was introduced in support ofthis allegation. It is found that this allegation is not proved.0. AllegedInterrogation, Solicitationof Union SupportWithdrawal, and ThreatParagraph 20(f) of the complaint states that, in aboutlateAugust, Olson interrogated employees about their22 Lamb was an impressive witness, whose testimony is credited 356DECISIONSOF NATIONALLABOR RELATIONS BOARDunion activities and sympathies solicited withdrawal ofunion support in exchange for improved wages or workingconditions, and threatened to reduce working hours unlessemployees would forego union representation.King testified as follows, corroborated by Foreman andWoods: A meeting was held in Olson's office a few daysafter the meeting of August 17, discussed above. Presentwere King, Foreman, Woods, and Olson. The drivers en-tered Olson's office for their daily assignments. Olson shutthe door and told the drivers they were all grown men andshould be able to discuss the Union. He interrogated themen as to whytheywanted union representation. The mensuggested they needed security and were unhappy thatwaiting time at the terminal was not paid. Olson minimizedthe drivers' concerns. Olson again told the men to reassesswhether they wanted to be affiliated with the Union. Hetold the men of the stakes involved: If they went aheadwith the Umon, Respondent would bring in Lamb as afourth driver, cutting their earnings. However, if the menwouldrenouncetheUnion, Olson would leave Lamb inPocatello and "everything could be as it was" before theunion campaign. Olson persuaded the men to discuss thematter, and they left the room to do so. Upon returning,they informed Olson they were not ready to accept his of-fer; they would need time to consider it. Olson approved,but said he must have an answer by 10 a.m. the next day.Olson then dismissed Foreman and Woods, and told Kingto stay. He told King that, if the men would forget aboutthe Union, Respondent could pay them $4 per hour forterminal waiting time. King, having heard Olson's, offer ofpaid waiting time, gave the news to his colleagues at theterminal. Concerned about developments, the drivers wentto their union representative to discuss Olson's offer.Olson admits meeting with the men, discussing whetheritwas too late for them to leave the Union, and making a"suggestion" about the matter. Olson also admits talkingwith King about paying the men for waiting time. Howev-er,Olson denies having made any offers conditioned onthe drivers rejecting the Union.The version of the meeting testified to by King, Fore-man, and Woods is credited.It is found that this allegation of the complaint is proved.P. Alleged Refusal ToBargainParagraph 21 alleges that Respondent violated Section8(a)(5) of theAct byfailing and refusing to bargain withthe Union concerning the actions described in paragraphsIII, F,G, H, I, and J,above.The appropriate unit and certification of the Union asexclusive collective bargaining representative of the unitare admitted by Respondent.There is no controversyabout the fact that all the actions alleged as having violatedSection 8(a)(5) were taken unilaterally by Respondent afterOlson had been notified that the Union won the election,and were taken without bargainingwiththe Union.It has been found that Paragraphs III, I (18 of the com-plaint)and III,J (19 of the complaint)were not proved,thus there was noduty tobargain relative to those para-graphs.It is found that the subjectscovered byParagraphs III,F,G, and H, above, are conditions of employment, pro-posed change of which must be submitted to the Union inadvance, for opportunity to bargain.It is found that the changes discussed in Paragraphs III,F, G, and H, above, were not submitted to the Union forbargaining. Respondent thereby violated Section 8(a)(5) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe Respondent's activities set forth in section IIIabove, occurring in connection with the operations of Re-spondent described in section I above, have a close inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1), (3),and (5) of the Act, I shall recommend that Respondent beordered to cease and desist therefrom, and from any othermanner infringing upon its employees' Section 7 rights,and to take certain affirmative action designed to effectu-ate the policies of the Act.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.Westpoint Transport, Inc., Respondent herein, is anemployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local No. 551,Independent, is a labor organization within the meaning ofSection 2(5) of the Act.3.By the following words and acts Respondent inter-fered with, restrained, and coerced its employees in theexercise of their rights guaranteed to them by Section 7 ofthe Act, in violation of Section 8(a)(1) of the Act: threat toreduce wages; threat to reduce hours of work; threat torefuse to allow unionization of Respondent; threat to issuechanged and strict work rules; threat to transfer dispatch-ing work out of the bargaining unit; change of, and is-suance of strict work rules; transfer to dispatching workout of the bargaining unit; issuance of individual warningletters; discontinuance of benefits; transfer of work out ofthe bargaining unit; interrogation of employees; interfer-ence with a union election; and solicitation of withdrawalof support for the Umon.4.By the following acts Respondent discriminatedagainst its employees in violation of Section 8(a)(3) of theAct: issuance of changed and strict work rules; transfer ofdispatching work out of the bargaining unit; issuance ofindividual warning letters; discontinuance of benefits; re-duction of hours of work; and transfer of work out of thebargaining unit. WESTPOINT TRANSPORT, INC.3575.All petroleum tanker drivers employed by Respon-dent, excluding all other employees and supervisors as de-fined in the National Labor Relations Act, constitute aunit appropriate for the purpose of collective-bargainingwithin the meaning of Section 9(b) of the Act.6.The above-named labor organization is the exclusiverepresentative of all employees in the aforesaid appropriateunit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act, and has been suchexclusive representative since August 12, 1974.7.By refusing to bargain collectively relative to the fol-lowing acts with the above-named labor organization asthe exclusive bargaining representative of all employees ofRespondent in the appropriate unit Respondent has en-gaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(5) of the Act: restricting use bysaid employees of company telephone credit cards; is-suance of individual letter of warning relative to restrictionof use of company telephone credit cards; and transfer ofwork to a person outside the aforesaid bargaining unit.8.Respondent did not, through alleged conduct, violateSection 8(a)(1) and (3) of the Act by unilaterally discontin-uing the granting of bonuses to employees; by laying off anemployee; and by soliciting employee grievances.9.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER 23Respondent Westpoint Transport, Inc., Boise, Idaho, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing its employ-ees inthe exercise of their rights guaranteed to them bySection 7 of the National Labor Relations Act, in violationof Section 8(a)(1) of the Act, by the following conduct:threat to reduce wages; threat to reduce hours of work;threat to refuse to allow unionization of Respondent;threat to issue changed and strict work rules; threat totransfer dispatchingwork out of the bargaining unit;change of, and issuance of strict work rules; transfer ofdispatching work out of the bargaining unit; issuance ofindividualwarning letters; discontinuance of benefits;transfer of work out of the bargaining unit; interrogationof employees; interference with a union election; and solic-itation of withdrawal of support for the Union.(b)Discriminating against its employees in violation ofSection 8(a)(3) of the Act by the following conduct: is-suance of changed and strict work rules; transfer of dis-patching work out of the bargaining unit; issuance of indi-23 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.vidual warning letters; discontinuance of benefits; reduc-tion of hours of work; and transfer of work out of thebargaining unit.(c)Refusing in violation of Section 8(a)(5) of the Act tobargain collectively concerning rates of pay, wages, hours,and other terms and conditions of employment, with Inter-national Brotherhood of Teamsters, Chauffeurs,Ware-housemen and Helpers of America, Local No. 551, Inde-pendent, as the exclusive bargaining representative of itsemployees in the following appropriate unit: All petroleumtanker drivers employed by Respondent, excluding allother employees and supervisors as defined in the NationalLabor Relations Act, including, but not limited to, the fol-lowing matters: restricting use by said employees of com-pany telephone credit cards; issuance of individual letter ofwarning relative to restriction of use of company telephonecredit cards; and transfer of work to a person outside theaforesaid bargaining unit.(d) In any other manner interfering with, restraining, orcoercing employees in exercise of the rights guaranteedthem in Section 7 of the Act.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Upon request, bargain with the above-named labororganization as the exclusive representative of all employ-ees in the aforesaid appropriate bargaining unit, with re-spect to rates of pay, wages, hours, and other terms andconditions of employment.(b)Rescind and expunge from its files and records, thefollowing bulletin and letters, and all references thereto:1.Bulletin to allWestpoint tanker drivers, datedAugust 16, 1974.2.Letters dated August 20, 1974, addressed toFrank, Gene, Bill Lamb, Arvel.3.Letter to Frank Foreman, dated August 27, 1974.4.Letter to all transport drivers, dated November 5,1974.5.Letter to Gene Woods, dated November 5, 1974.6.Letter to all transport drivers, dated September12, 1974.(c)Post at its place of business in Boise, Idaho, copies ofthe attached notice marked "Appendix." 24 Copies of saidnotice, on forms provided by the Regional Director forRegion 19, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that paragraphs 18, 19, and20(e) of the complaint be dismissed in their entirety.24 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"